DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 					Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
The Applicant argues that the cited references do not teach or suggest exchanging communications with an electronic device that provides processed content that supplements content provisioning operations of a mobile device. The Examiner respectfully disagrees.
Lukasik discloses causing the wireless transceiver to communicate content primitives to the electronic device via the wireless communication channel and receiving, from the electronic device, processed content that supplements the content provisioning operations, the processed content being based on the content primitives communicated by the mobile device via the wireless communication channel.
For example, Lukasik discloses issuing a request from one device to other devices to provide media streams and adjust compression parameters. Furthermore, based on the request, Lukasik discloses receiving the adjusted media stream; see at least paragraphs 0008, 0012 and 0022-0026. The received adjusted media streams supplement the conference operation with multiple adjusted media streams from multiple users.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1, 6 and 14 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "obtain content primitives…", “…communicate content primitives” and “...based on the content primitives”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 6 is objected to because of the following informalities:  Claim 6 recites “…..comprise decreasing a frames per second for least some of the content….”. The Examiner will interpret is as being “…..comprise decreasing a frames per second for at least some of the content….”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik (US 2013/0208080) in view of Saleem (US 2007/0053428) and further in view of Gordon (US 2017/0323158).
Regarding claim 1, Lukasik discloses a mobile device, comprising: 
a display (see at least Figs. 1-2);
a first camera (camera; see at least Figs. 1-2); 
a wireless transceiver adapted to communicate with an electronic device via a wireless communication channel (network interface configured to receive and transmit video streams; see at least Fig. 2 and claim 1); and
control circuitry coupled to the display, the first camera, and the wireless transceiver (processor 28; see at least Fig. 2), the control circuitry being configured to:
 obtain content primitives from the first camera (obtaining video conference video data from camera to display the content; see at least Fig, 1 and paragraphs 0010 and 0016), 
perform content provisioning operations to obtain content based at least in part on the content primitives (obtaining video conference video data from camera to display the content; see at least Fig, 1 and paragraphs 0010 and 0016), 
cause the wireless transceiver to communicate content primitives to the electronic device via the wireless communication channel (issuing a request from one device to other devices to provide video conference video data and adjust compression parameters; see at least paragraphs 0008, 0012 and 0022-0026),
receive, from the electronic device, processed content that supplements the content provisioning operations, the processed content being based on the content primitives communicated by the mobile device via the wireless communication channel (receiving the adjusted media stream; see at least paragraphs 0008, 0012 and 0022-0026), and
display the obtained content on the display, wherein at least some of the displayed content is virtual content (obtaining video conference video data from camera to display the content; see at least Fig, 1 and paragraphs 0010 and 0016),
wherein, in response to a bandwidth condition of a wireless communication channel as less than a threshold, the control circuitry is configured to perform adjusted content provisioning operations that involve increasing an amount of image processing operations performed by the mobile device to obtain the content (if the available resources, such as bandwidth; see at least paragraph 0020, is below threshold, the resource manager may increase the processing intensity of the media stream; see at least paragraphs 0030-0033).
Lukasik discloses the content primitives transferred to and related processed content received back from another device and obtain the content; as above, but is not clear about decreasing an amount of content transferred and received back from another device, via a wireless communication channel. Furthermore, Lukasik is not clear about a second camera oriented differently than the first camera and obtaining content from the second camera.
Saleem discloses the above missing limitations; when it is determined that the bandwidth reduction is less than a blocking threshold, the system will use data reduction techniques based on the determination, wherein the transition of the content is over a wireless channel; see at least paragraphs 0016-0017 and 0020.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lukasik by the teachings of Saleem by having the above limitation so to be able to account for changes in available bandwidth over a wireless channel; see at least paragraph 0017.
Lukasik in view of Saleem are not clear about a second camera oriented differently than the first camera and obtaining content from the second camera.
Gordon discloses the above missing limitation; see at least paragraph 0110.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lukasik in view of Saleem by the teachings of Gordon by having the above limitation so to be able to identify objects using gaze tracking techniques; see at least the Abstract.

Regarding claim 2, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the first camera is a scene camera, and the second camera is a gaze tracking camera (Gordon; see at least paragraph 0110).

Regarding claim 3, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise:
applying a prioritization of image processing operations to be performed by the mobile device on the content primitives from the first camera and the second camera; and
omitting some of the image processing operations based on the prioritization (intensity requests prioritize the image processing and omit some image processing. For example, if the processing intensity is low, the low processing intensity request will be prioritize and processing images with higher resolution will be omitted; Lukasik; see at least paragraph 0023 in combination with Gordon’s first and second cameras; see at least the rejection of claim 1). 

Regarding claim 4, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise increasing a quantity of image data processing algorithms to be used by the mobile device to obtain content based on the content primitives from the first camera and the second camera (Lukasik; adjusting the quality parameter; see at least paragraphs 0027, 0030-0033 and 0036 in combination with Gordon’s first and second cameras; see at least the rejection of claim 1).

Regarding claim 5, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise applying a compression option for at least some of the content primitives to be conveyed by the wireless transceiver to the wireless communication channel (Lukasik; adjusting compression parameters; see at least paragraphs 0008, 0012 and 0014).

Regarding claim 6, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise decreasing a frames per second for least some of the content primitives to be conveyed by the wireless transceiver to the wireless communication channel (Lukasik; adjusting various parameters including frame rate; see at least paragraphs 0021 and 0026).

Regarding claim 7, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise decreasing a resolution option for for least some of the content primitives to be conveyed by the wireless transceiver to the wireless communication channel (Lukasik; adjusting various parameters including resolution; see at least paragraphs 0021 and 0025).

Regarding claim 9, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the first camera is a scene camera, and the second camera is a face camera (see at least the rejection of claim 1).

Claim 10 is rejected on the same ground as claim 2.

Regarding claim 11, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise processing content primitives from the first camera and conveying content primitives from the second camera to the wireless communication channel; see at least the rejection of claim 1.

Regarding claim 12, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise conveying reduced amounts of the content primitives for matting operations to the wireless communication channel until a threshold channel degradation condition is met, and performing matting operations by the mobile device in response to the threshold channel degradation condition being met (the reduction of Saleem; see at least the rejection of claim 1).

Regarding claim 13, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise eliminating at least one of 3D room reconstruction operations and object matching operations (Lukasik; adjusting various parameters including frame rate, compression parameters and resolution; see at least paragraphs 0021 and 0025-0026).

Claim 14 is rejected on the same ground as claim 1.
Claim 15 is rejected on the same ground as claim 2.

Regarding claim 16, Lukasik in view of Saleem and further in view of Gordon disclose the method of claim 14, further comprising, in response to the bandwidth condition of the wireless communication channel being less than a threshold, omitting at least some image processing operations performed by the mobile device on the content primitives to generate the content (Lukasik; processing images with higher resolution will be omitted; see at least paragraph 0023).

Regarding claim 17, Lukasik in view of Saleem and further in view of Gordon disclose the method of claim 14, further comprising, in response to the bandwidth condition of the wireless communication channel being less than a threshold, adjusting a compression option for at least some of the content primitives to be conveyed from the mobile device to the wireless communication channel (Lukasik; adjusting compression parameters; see at least paragraphs 0008, 0012 and 0014).

Claim 19 is rejected on the same ground as claim 12.
Claim 20 is rejected on the same ground as claim 13.

Regarding claim 21, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the wireless communication channel is between the mobile device and another electronic device, and the control circuitry is configured to:
detect when the bandwidth condition of the wireless communication channel is less than the threshold (Lukasik; if the available resources, such as bandwidth; see at least paragraph 0020, is below threshold); and
decrease an amount of data transmitted to and received from the other device via the wireless communication channel to obtain the virtual content responsive to the bandwidth condition of the wireless communication channel being less than a threshold (the reduction of Saleem; see at least the rejection of claim 1).

Regarding claim 22, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the control circuitry is configured to support different modes, including a stand-alone mode, to provide virtual content based on the content primitives depending on the bandwidth condition of the wireless communication channel (Lukasik; laptops have a stand-alone mode; see at least Figs. 1-2).

Regarding claim 23, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the mobile device is a head-mounted device (HMD) with enhanced features, compromised features, and a stand-alone mode to provide the virtual content based on the content primitives depending on the bandwidth condition of the wireless communication channel; see at least the rejection of claims 1 and 22. Furthermore, See Gordon; Figs. 1-2 for the HMD.

Claim 24 is rejected on the same grounds as claim 21.
Claim 25 is rejected on the same grounds as claim 22.
Claim 26 is rejected on the same grounds as claim 23.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik in view of Saleem and further in view of Gordon and further in view of HOLMES (US 2020/0090396).
Regarding claim 8, Lukasik in view of Saleem and further in view of Gordon disclose the mobile device of claim 1, wherein the adjusted content provisioning operations comprise adjusting many options for at least some of the content primitives to be conveyed by the wireless transceiver to the wireless communication channel; as above, but are not clear about a foveation option.
HOLMES discloses adjusting foveation parameter; see at least paragraph 0082.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lukasik in view of Saleem and further in view of Gordon by the teachings of HOLMES by having the above limitation so to be able to enable more efficient generation of graphical content; see at least paragraph 0082.

Regarding claim 18, Lukasik in view of Saleem and further in view of Gordon disclose the method of claim 14, further comprising, in response to the bandwidth condition of the wireless communication channel being less than a threshold, adjusting a frames per second, a resolution option, for at least some of the content primitives to be conveyed from the mobile device to the wireless communication channel (adjusting various parameters including frame rate and resolution; see at least paragraphs 0021 and 0025-0026), but are not clear about a foveation option.
HOLMES discloses adjusting foveation parameter; see at least paragraph 0082.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lukasik in view of Saleem and further in view of Gordon by the teachings of HOLMES by having the above limitation so to be able to enable more efficient generation of graphical content; see at least paragraph 0082.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426